DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been presented for examination.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

For examination purposes, claims 5-6 have been interpreted as indicated above.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 recites the limitation "the normal operating state of the wireless weighing platform" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim. In particular, there is no mention of a normal operating mode nor a wireless weighing platform.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp PGPUB 2014/0257741 in view of Kovacs WO 2016/022941 in view of Atherton1.
Referring to claim 1, Chupp teaches a battery powered wireless weighing platform [Fig. 2 and 0030].  
While Chupp teaches the wireless weighing platform, it is not explicitly taught to provide multiple sleep state levels or waking from a deep sleep state via acceleration sensor.  Kovacs teaches a weighing platform that comprises multiple power levels which include an off mode and at least one other higher power mode and wherein the weighing system can wake into the higher power mode (i.e. an active state) based on detection via acceleration sensor [pg. 19 lines 1-9 and 21-23].  At least one other higher power mode is interpreted as implying a deep sleep state (i.e. off mode) an active state (higher power mode) and also including an intermediate state which is herein interpreted as including a light sleep state.  It would have been obvious to one of ordinary 
While Kovacs teaches the invention as claimed above, it is not explicitly taught to include time periods from when the weighing platform enter the different power modes.  The examiner is taking official notice that it is well known in the art that power modes (including sleep periods) are commonly controlled based on determining inactivity within certain time periods.  Particularly, if an active system becomes idle for a predetermined amount of time, the system can reduce its power consumption by entering into a lower power state.  When in the lower power state, if another predetermined time period expires without any activity detected, the system can then enter a deeper sleep state. This can continue depending on how many sleep states are incorporated into the system and the number of sleep states incorporated is a simple matter of design choice.  Sleep states can range from light sleep states wherein only a subset of components are placed into an active yet reduced performance state/suspended state/powered off state to a deep sleep state such as a hibernation state where the system is essentially powered off with the exception of a detection device for determining that the system is to resume from an active state (a hibernation state is interpreted to be similar to low-power consumption mode taught by Kovacs).  These sleep states exchange an amount of power savings at the cost of restoration time.  In addition, when activity is detected, the system is able to restore itself back from whatever low power state it is currently in, to an active state to perform operations as normal.  It would have been obvious to one of ordinary skill in the art before the effective filing 
While the modified Chupp-Kovacs combination teaches the invention substantially as claimed above, it is not explicitly taught to turn off a communication function while in a light sleep state.  Atherton teaches suspending communication in response to detecting inactivity with the device.  In addition, it is further taught to re-enter an active state which resumes a communications link when activity is detected [0017].  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Atherton into the sleep states of the modified Chupp-Kovacs combination because doing so would conserve power as taught by Atherton.  
Referring to claim 2, Atherton teaches re-entering the active state when detecting activity [0017].
Referring to claims 5-7, these are rejected on the same basis as set forth hereinabove.  Chupp, Kovacs and Atherton teach the method and therefore teach the system performing the method.  In addition, since the weighing system is essentially a computerized system, it is interpreted that the weighing operations and power control would be controlled by a processor such as a CPU.
Referring to claim 8, the examiner is taking official notice that A/D modules are well known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date to include in the Chupp-Kovacs-Atherton combination because it provides a way to convert an analog measurement (i.e. weight) to a digital format which can be read by the CPU. 
Referring to claim 9, this is rejected on the same basis as set forth hereinabove.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs and Atherton as applied to claim 1-2 and 5-9 above, and further in view of Iarovici2.
Referring to claim 3, while Chupp, Kovacs and Atherton teach the invention substantially as claimed above, it is not explicitly taught how the accelerometer detects user motion.  Iarovici teaches including a reference value with which the accelerometer data is compared against to determine if the device is to wake [0133].  It would have been obvious to one of ordinary skill in the art to include the teachings of Iarovici into the Chupp-Kovacs-Atherton combination because it teaches how accelerometers operate and thus allow Kovacs to operate as intended. 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chupp, Kovacs, Atherton and Iarovici as applied to claims 1-3 and 5-9 above, and further in view of Menzl3.
Referring to claim 4, while Chupp, Kovacs, Atherton and Iarovici teach multiple sleep periods for transitioning into a light and deep sleep state, it is not explicitly taught that the time periods are determined based on usage frequency.  Rather, it is believed that the time periods are simply just based on predetermined and arbitrary values.  Menzl teaches setting sleep periods based on historical usage information [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date to include the teachings of Menzl into the Chupp-Kovacs-Atherton-Iarovici combination because it would provide better timing values which would reduce the instances where the sleep states are entered either too early or too late as taught by Menzl [0005-0010].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A CONNOLLY whose telephone number is (571)272-3666. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK A CONNOLLY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        3/4/22


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Cited in the previous office action
        2 Cited in the previous office action
        3 Cited in the previous office action